Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Response to Amendment
Applicant's amendment filed 02/24/2021 has been entered and carefully considered.
Claims 1, 5, 11, 15 have been amended.
Claims 7, 9, 17, 19 have been cancelled.	
Response to Arguments
Applicant’s arguments filed on 02/24/2021, with respect to claims 1 and 11 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1 and 11 has been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims:
Claim 8, line 2, “claim 7” has been changed to --claim 1--.
Claim 18, line 2, “claim 17” has been changed to --claim 11--.
Reasons for Allowance
Claims 1-6, 8, 10-16, 18, and 20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 11 are allowable over the prior art of record because none of the prior art teach perform an ambiguity group ranking and determine an associated confidence; select the ambiguity group having a first rank; identify a plurality of fault modes in the ambiguity group having the first rank; locate supporting evidence based on a diagnosis matrix for the identified plurality of fault modes; invoke the one or more analytic engines to produce evidence based on accessing the one or more data repository for the supporting evidence; determine an evidence belief confidence for the supporting evidence; and aggregate the evidence belief confidence for the fault modes. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
/JOHN H LE/Primary Examiner, Art Unit 2862